Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MARK R. FERRAN et al.,
                                                      1:14-cv-1362
                        Plaintiffs,                   (GLS/ATB)

                  v.

CITY OF ALBANY et al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

      Plaintiffs pro se, mother and son, Nadia Ferran (hereinafter “N.

Ferran”) and Mark R. Ferran (hereinafter “M. Ferran”) commenced this

action against forty-eight defendants, alleging over forty claims pursuant to

federal and New York state law. (Am. Compl., Dkt. No. 12.) On December

20, 2016, the court issued a Memorandum-Decision and Order (hereinafter

“the December 2016 Order”), dismissing certain claims and terminating

certain defendants, leaving the City of Albany, Hon. Gerald D. Jennings,

Joseph J. Toomey, Loren LaJoy, Vincent Dibiase, Valerie Y. Scott, John J.

Reilly, and Bradford Burns (collectively, “City defendants”), as well as the

Chazen Companies, Joseph Lanaro, and Felicia Russell (collectively,

“Chazen defendants”) as the only remaining defendants. (See generally
Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 2 of 11




Dkt. No. 73.) The following claims remained: (1) a conspiracy claim

pursuant to 42 U.S.C. § 1983 against all defendants; (2) a Fourteenth

Amendment procedural due process claim against City defendants; and

(3) a conversion claim pursuant to New York state law against City

defendants. (Id.)

      Discovery was completed over the course of nearly two years. (Dkt.

Nos. 96, 138.) Defendants then moved for summary judgment. (Dkt.

Nos. 139-40.) Despite being provided with notice of the consequences of

failing to respond to these motions,1 (Dkt. No. 141), and despite a

forty-five-day extension of time to do so, (Dkt. Nos. 142-43), plaintiffs did

not file a response to either motion. On December 5, 2019, the court

issued a Memorandum-Decision and Order (hereinafter “the December

2019 Order”), granting defendants’ unopposed motions for summary

judgment, dismissing plaintiffs’ complaint, and directing the clerk to close

       1
          The court’s notice specified, among other things, that (1) “[i]f
[plaintiffs’ did] not submit a proper response to the defendants’ statement
of material facts, the Court may deem [them] to have admitted the
defendants’ factual statements,” (2) “[i]f [they did] not submit copies of
record evidence in support of [their] denials, the Court may deem
defendants’ factual statements to be true,” and (3) “[i]f [they did] not
submit a proper response memorandum of law, the Court may deem
[them] to have conceded the defendants’ arguments.” (Dkt. No. 141,
Attach. 1.)
                                       2
Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 3 of 11




the case. (Dkt. No. 144.)

      On January 6, 2020, M. Ferran filed the following motions: (1) motion

to substitute pursuant to Fed. R. Civ. P. 17(a); (2) motion to vacate

judgment pursuant to Fed. R. Civ. P. 60(b); (3) motion to make additional

findings and amend judgment pursuant to Fed. R. Civ. P. 52(b); (4) motion

to alter or amend judgment pursuant to Fed. R. Civ. P. 59(e); and

(5) motion for an extension of time to file a notice of appeal pursuant to

Fed. R. App. P. 4(a)(5), which are all currently pending before the court.

(Dkt. No. 147.) Also pending is City defendants’ request for attorneys’ fees

and costs pursuant to Fed. R. Civ. P. 54(d). (Dkt. No. 150 at 6.)

      For the following reasons, all motions are denied.

A.    Motions to Amend Judgment

      M. Ferran moves the court to make additional findings and amend

its judgment pursuant to Fed. R. Civ. P. 52(b), and to amend or alter its

judgment pursuant to Fed. R. Civ. P. 59(e). (Dkt. No. 147.) It is unclear

from M. Ferran’s submissions whether these motions are made as to the

December 2016 Order or the December 2019 Order, but, in any case, the

motions are untimely.

      Motions filed pursuant to Rules 52(b) or 59(e) must be filed no later

                                       3
Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 4 of 11




than twenty-eight days after the entry of judgment. Fed. R. Civ. P. 52(b),

59(e). “These time limits may not be enlarged by the district court.”

Dotson v. City of Syracuse, 549 F. App’x 6, 7 (2d Cir. 2013) (citing Fed. R.

Civ. P. 6(b)(2) (“A court must not extend the time to act under Rules 50(b)

and (d), 52(b), 59(b), (d), and (e), and 60(b).”)). Because M. Ferran’s

motions were filed more than three years after the December 2016 Order

and thirty-two days after the December 2019 Order, the motions are

denied as untimely.

B.    Motion to Vacate Judgment

      M. Ferran moves to vacate the December 2016 Order and the

December 2019 Order pursuant to Fed. R. Civ. P. 60(b). (Dkt. No. 147.)

Rule 60(b) sets forth six grounds upon which relief from a judgment or

order may be granted:

            (1) mistake, inadvertence, surprise, or excusable
            neglect; (2) newly discovered evidence . . . ; (3) fraud
            (whether previously called intrinsic or extrinsic),
            misrepresentation, or misconduct by an opposing
            party; (4) the judgment is void; (5) the judgment has
            been satisfied, released, or discharged; it is based
            on an earlier judgment that has been reversed or
            vacated; or applying it prospectively is no longer
            equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). “A judgment is void under Rule 60(b)(4) . . . only if

                                       4
Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 5 of 11




the court that rendered it lacked jurisdiction of the subject matter, or of the

parties, or if it acted in a manner inconsistent with due process of law.”

Grace v. Bank Leumi Trust Co. of N.Y., 443 F.3d 180, 193 (2d Cir. 2006)

(internal quotation marks and citations omitted). “A judgment is not

void . . . simply because it is or may have been erroneous.” United

Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270 (2010) (internal

quotation marks and citations omitted).

      Rule 60(b) “provides extraordinary judicial relief which should be

granted only upon a showing of exceptional circumstances. It may not be

used as a substitute for an appeal, and a claim based on legal error alone

is inadequate.” Mosquera v. Graham, No. 9:19-CV-0442, 2020 WL

1923237, at *1 (N.D.N.Y. Apr. 21, 2020) (internal quotation marks and

citations omitted). And courts generally “require that the evidence in

support of [a Rule 60(b)] motion . . . be highly convincing, that a party

show good cause for the failure to act sooner, and that no undue hardship

be imposed on other parties.” Id. (internal quotation marks and citation

omitted). “The decision whether to afford relief rests with the sound

discretion of the district court.” Id. (internal quotation marks and citation

omitted).

                                       5
Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 6 of 11




      Here, assuming that M. Ferran’s Rule 60(b) motion is timely as to

both orders, his motion fails to satisfy the Rule’s basic requirements. As

to the December 2019 Order, M. Ferran has strong opinions about the

findings and decisions made therein, but he does not seem to fully grasp

the fact that he did not respond to defendants’ motions for summary

judgment; despite a forty-five-day extension, being provided with notice of

the consequences of failing to respond, and the court waiting nine months

to render a decision. Without such response, the court properly deemed

all factually-supported submissions by defendants as true, and deemed all

of defendants’ arguments as conceded by plaintiffs, see N.D.N.Y.

L.R. 7.1(b)(3), as the court said it would do, (Dkt. No. 141, Attach. 1).

M. Ferran cannot now use Rule 60(b) as a vehicle to advance an eight-

month belated response to the motions for summary judgment.

      Further, as to M. Ferran’s motion with regard to the December 2016

Order, the court has determined that all of the arguments made therein

are an attempt to improperly re-litigate issues already decided. See

Reddy v. Catone, No. 5:13-cv-00707, 2016 WL 6471226, at *3 (N.D.N.Y.

Nov. 1, 2016) (“Motions to vacate . . . should not be granted if a moving

party seeks only to relitigate an issue that has already been fully

                                      6
Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 7 of 11




considered by the court.” (citation omitted)). The court will not now

entertain M. Ferran’s arguments for a second or third time.

      In sum, having thoroughly reviewed M. Ferran’s arguments in

support of his motion to vacate, the court finds no basis upon which the

court would vacate the December 2016 Order or the December 2019

Order. Accordingly, the motion to vacate the judgments rendered in those

orders is denied.

C.    Motion to Substitute M. Ferran for N. Ferran

      M. Ferran moves to substitute himself for N. Ferran pursuant to Fed.

Civ. P. 17(a). (Dkt. No. 147.) M. Ferran argues that substitution is

necessary because N. Ferran is elderly, sick, and “going blind and deaf.”

(Dkt. No. 147, Attach. 1 at 22.) “A Rule 17(a) substitution of plaintiffs

should be liberally allowed when the change is merely formal and in no

way alters the original complaint’s factual allegations as to the events or

the participants.” Dennis v. JPMorgan Chase & Co., 342 F. Supp. 3d 404,

416 (S.D.N.Y. 2018) (citation omitted). However, the motion “should be

denied if it is being proposed in bad faith or in an effort to deceive or

prejudice the defendants.” Id. at 416-17 (internal quotation marks and

citation omitted). Further, “[a] district court may deny a Rule 17(a) motion

                                       7
Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 8 of 11




as untimely if it is not filed within a reasonable time after a standing

objection is raised.” Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l

Ass’n, 898 F.3d 243, 256 (2d Cir. 2018) (internal quotation marks and

citation omitted).

      The court agrees with City defendants, (Dkt. No. 150 at 2-6), that

this motion is a roundabout way of re-litigating the standing and

assignment issues, which were already litigated and decided more than

three years ago in a previous state action, in the December 2016 Order,

and in a subsequent order on plaintiffs’ motion for reconsideration, (Dkt.

No. 101). Consequently, the motion is made in bad faith and a grant of

that motion would prejudice defendants, for the same reasons explained

in City defendants’ opposition brief, (Dkt. No. 150 at 2-6), all of which the

court adopts without rehashing them here.

      Further, this motion, which was filed one month after the court

directed the clerk to close the case, and several years after the standing

and assignment issues were first litigated, was not filed in a reasonable

time. See Nat’l Credit Union Admin. Bd., 898 F.3d at 256. Moreover, as

Chazen defendants argue, (Dkt. No. 149, Attach. 2 at 4), there is no case

for M. Ferran to substitute into, as the final judgment dismissing the

                                       8
Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 9 of 11




complaint and closing the case, (Dkt. No. 144), will not be vacated or

amended, (see supra Parts A, B), and an extension of time to file a notice

of appeal is not granted, (see infra Part D).

      Accordingly, M. Ferran’s motion to substitute is denied.

D.    Motion for an Extension of Time to Appeal

      M. Ferran moves for an extension of time to file a notice of appeal

pursuant to Fed. R. App. P. 4(a)(5). (Dkt. No. 147.) Rule 4(a)(5) requires

the moving party to show “excusable neglect or good cause.” Fed. R.

App. P. 4(a)(5)(A)(ii). Having reviewed the entirety of M. Ferran’s

submissions, the court finds that there has been no showing of good

cause or excusable neglect for failing to timely file a notice of appeal.

Indeed, it is difficult to believe that such good cause or excusable neglect

could be shown, as M. Ferran filed forty-two and ninety-paged affidavits

just two days after the notice was due. (Dkt. No. 147, Attachs. 1-2.) In

other words, instead of filing the pending motions, M. Ferran could have

just as easily filed a notice of appeal. Accordingly, M. Ferran’s motion for

an extension of time to file a notice of appeal pursuant to Fed. R. App. P.

4(a)(5) is denied.

E.    Attorneys’ Fees and Costs

                                      9
Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 10 of 11




      In response to M. Ferran’s motions, City defendants request

attorneys’ fees and costs be imposed on M. Ferran “for the time and

expense [they] were forced to waste in defending a baseless motion which

[he] knew or should have known had no chance of success.” (Dkt.

No. 150 at 6.) “[T]he decision whether to award [fees and] costs

ultimately lies within the sound discretion of the district court.” Rizzo v.

Applied Materials, Inc., No. 6:15-cv-557, 2019 WL 311614, at *1 (N.D.N.Y.

Jan. 24, 2019) (quoting Marx v. General Revenue Corp., 568 U.S. 371,

377 (2013)). Although M. Ferran’s motions are arguably frivolous, and the

court is mindful that defendants have had to re-litigate the same issues

repeatedly over the course of this litigation, the court, in an exercise of its

discretion, declines to impose any sanctions on him at this time.

                               V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that M. Ferran’s motions (1) to substitute pursuant to

Fed. R. Civ. P. 17(a); (2) to vacate judgment pursuant to Fed. R. Civ. P.

60(b); (3) to make additional findings and amend judgment pursuant to

Fed. R. Civ. P. 52(b); (4) to alter or amend judgment pursuant to Fed. R.

Civ. P. 59(e); and (5) for an extension of time to file a notice of appeal

                                       10
Case 1:14-cv-01362-GLS-ATB Document 151 Filed 07/29/20 Page 11 of 11




pursuant to Fed. R. App. P. 4(a)(5), (Dkt. No. 147), are DENIED; and it is

further

      ORDERED that City defendants’ request for attorneys’ fees and

costs, (Dkt. No. 150), is DENIED; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

July 29, 2020
Albany, New York




                                     11
